Tomlinson, Justice
(dissenting).
In upholding the action of the Circuit Court in setting aside the order of the Commissioner, we failed, in my opinion, to give effect to Title 57-624 T.C.A., providing that in this confiscation matter “the action of the commissioner of finance and taxation may be reviewed by petition for common law writ of certiorari * * This means, of course, that if there is any substantial evidence to sustain the order of the Commissioner the Courts are without authority to disturb that order. There is such evidence in this record.
An unemployed Negro woman in Humboldt, she being the wife of a man who had the reputation of being a bootlegger, executed a note of $3,000, more or less, in payment on the purchase price of an automobile with title retained therein to secure its payment. As a part *707of - financing the deal, this note became the property of General Motors Acceptance Corporation. Subsequently this automobile was seized by state officers as contraband goods because it was being used by this bootlegging husband for the illegal transportation of whiskey.
After it was turned over by these officers to the Commissioner of Finance and Taxation for sale as contraband, as required by 57-623 T.C.A., the General Motors Acceptance Corporation filed a claim for it. In order to successfully maintain that claim it was necessary for this company under the requirements of the statute to “prove(s) that he (it) has an interest in such vehicle * # * as owner or otherwise, which he (it) acquired in good faith”. (Emphasis supplied.) See paragraph 3 of the third article of 57-623 T.C.A.
In McQueen v. McCanless, 182 Tenn. 453, 465-466, 187 S.W.2d 630, 634, it was held that it was mandatory upon such claimant to “show by proof (1) that he has an interest in the car; (2) good faith and lack of knowledge of any prior record or reputation for liquor law violation; and (3) that he (it) made proper inquiry of officials mentioned in the statute”. (Emphasis supplied). The word “and” in this quotation is emphasized to bring out the fact that inquiry of a certain official alone is not sufficient, according to this decision.. The claimant must also “prove” “good faith”.
The officials of whom the office of such claimant is required to make inquiry are “the headquarters of the sheriff, chief of police, principal federal internal revenue officer engaged in the enforcement of the liquor laws, or other principal local or federal law-enforcement officer *708of the locality in which such other person acquired his right.” (Emphasis supplied.)
This claimant is located at Jackson in West Tennessee. That city is relatively close to Humboldt where this Negro woman and her bootlegging husband lived. Inquiry of the sheriff of Gibson County or of the chief of police of Humboldt, we may be assured, would have procured an answer, either before or after investigation, that this was an unemployed Negro woman whose husband was a bootlegger.
This claimant is presumably a prudent business person. Notwithstanding, it made no inquiry of these local officials, nor was any inquiry made of the federal officers of offices at Jackson or at Memphis. Instead the claimant went to an entirely different section of the State where the information was least likely to be, as claimant should have known. Certainly this was not an inquiry, within the spirit of the statute, of an office or officer in the “locality” in which claimant acquired its right.
The federal statute and the state statute under consideration here are identical. As heretofore noted, this Court, speaking of the state statute, holds that the claimant must prove that he acquired the automobile in good faith. The same burden rests upon him under the federal decisions where it is held that “the claimant has the burden of proof as to * * * show[ing] that he acquired his interest in good faith”. United States v. C. I. T. Corp., 2 Cir., 93 F.2d 469, 470. See 124 A.L.R., page 292, where other such holdings are cited.
The evidence, in my opinion, viewing it in the light most favorable to the claimant, is sufficient to justify a *709fi-n fling upon the part of the Commissioner that claimant has not carried the burden of proof as to showing that he acted in good faith. Therefore, this Court is without authority under the mandate of this statute, in my opinion, to disturb the Commissioner’s order disallowing the claim of General Motors Acceptance Corporation.
For the reason stated, my opinion is that the Commissioner’s petition to rehear should he sustained, the judgment of the Circuit Court reversed, and the order of the Commissioner reinstated. Therefore, I respectfully dissent from the majority opinion to the contrary.
*710g